Appeal *1160from a judgment of the Supreme Court (Melkonian, J.), entered February 3, 2014 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parol release.
Petitioner was convicted in 1984 of murder in the second degree (two counts) and attempted sodomy in the first degree and is currently serving an aggregate prison sentence of 25 years to life. In September 2012, petitioner made his third appearance before respondent, and his request for release was ultimately denied.* He was ordered to be held for an additional 24 months. After failing to receive a timely response to his administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, and petitioner appealed.
During the pendency of this appeal, petitioner appeared again before respondent in September 2014, and his request for parole was again denied. Accordingly, the present appeal has been rendered moot and, as the exception to the mootness doctrine is not applicable in this circumstance, it must be dismissed (see Matter of Delgado v Evans, 119 AD3d 1315 [2014]; Matter of Anderson v New York State Bd. of Parole, 113 AD3d 1010 [2014]).
Garry, J.E, Rose, Egan Jr., Devine and Clark, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.

 The September 2012 appearance was before a two-member panel of respondent. When that panel failed to reach a consensus, petitioner reappeared before a three-member panel in October 2012, which denied his release.